Citation Nr: 0007164	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-06 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a total disability rating 
for compensation based on individual unemployability (TDIU), 
due to service-connected disabilities, effective from March 
1, 1983.

2.  Entitlement to an effective date earlier than March 3, 
1997, for award of service connection for impairment of the 
left knee secondary to the service-connected right leg and 
left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel
INTRODUCTION

The appellant served on active duty from June 1940 to October 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  By rating decision dated April 1966, the veteran was 
awarded a total disability rating based on individual 
unemployability (TDIU), effective January 18, 1966.

2.  In an October 1982 rating decision, the veteran's TDIU 
was terminated, effective March 1, 1983, on the basis of 
clear and unmistakable error in the April 1966 decision that 
awarded the TDIU.

3.  Action by the RO in April 1966, granting entitlement to a 
TDIU was a plausible decision in light of the evidence then 
of record and the legal authority then in effect.

4.  There was clear and unmistakable error in the October 
1982 rating decision which terminated TDIU.  

5.  A claim for service connection for a left knee disorder 
was not received by the RO prior to March 3, 1997.


CONCLUSIONS OF LAW

1.  The criteria for restoration of TDIU, effective from 
March 1, 1983, have been met.  38 U.S.C. §§ 355, 4005 (1982); 
38 C.F.R. §§ 3.104(a), 3.105(a), 4.15, 4.16 (1966); 38 
U.S.C.A. § 1155, 7105 (West 1991); 38 C.F.R. § 3.104(a), 
3.105(a), (1999).

2.  The criteria for an effective date prior to March 3, 
1997, for the grant of service connection for a left knee 
disorder secondary to the service-connected right leg and 
left ankle disabilities have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Restoration

The veteran's claim for restoration of his TDIU is well-
grounded in that it is plausible or capable of 
substantiation, based on his allegations set forth as to the 
shortcomings of the RO's actions in effecting the total 
rating termination in October 1982.  38 U.S.C.A. § 5107 (West 
1991); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Further assistance to the veteran in the form of additional 
procedural or evidentiary development of this matter is not 
deemed to be in order, particularly in light of the favorable 
disposition of the claim herein reached.  38 U.S.C.A. 
§ 5107(b).

Various bases are advanced by the veteran for the purpose of 
challenging the termination of his TDIU in October 1982, 
including allegations that the RO failed to apply pertinent 
regulations then in effect.  The basis of the RO's October 
1982 determination was that its April 1966 action granting 
the veteran entitlement to a TDIU was clearly and 
unmistakably erroneous.  For the reasons and bases which 
follow, it is the conclusion of this panel that there was no 
CUE in the RO's April 1966 determination, and thus, 
restoration of the veteran's entitlement to a TDIU is in 
order.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration.  Id.   For VA purposes, 
the term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGPREC 75-91 (O.G.C. Prec. 75-91); see Karnas v. 
Derwinski, 1 Vet. App. 301 (1991).

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. §§ 3.104, 3.105 (1966).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In the case at hand, service medical records indicate that 
the veteran, while engaged in combat with the enemy in 
January 1945, stepped on a landmine and sustained shrapnel 
wounds of the right lower leg which resulted in below-the-
knee amputation, as well shrapnel wounds of the left lower 
leg and right forearm.  By VA rating action in December 1945, 
service connection was established for amputation, right leg, 
middle-third; residuals of compound fracture of left distal 
tibia involving tibial-astragalus joint and favorable bony 
ankylosis, for which a combined schedular evaluation of 60 
percent was assigned.  Subsequently, the veteran was also 
granted service connection for residual scars of the right 
forearm with retained foreign body.  RO action in February 
1949 resulted in the assignment of a combined 70 percent 
rating.  The veteran was also awarded special monthly 
compensation for loss of use of one foot.

Received by the RO in January 1966 was a VA Form 21-527, 
Income-Net Worth and Employment Statement (In Support of 
Claim for Total Disability Benefits), wherein the veteran 
reported that he had become totally disabled as of July 1965, 
and that, during the prior 12 months he had worked 12 months, 
with no time lost due to illness.  He reported that his last 
job consisted of "hooking up transformers".  In response to 
the question of whether he had quit his last job on account 
of his physical condition, the veteran responded in the 
affirmative, noting that because of the condition of his arm 
and legs the quantity and quality of his work dropped.  The 
veteran also reported that this job required a good deal of 
standing.  VA examination report dated February 1966, 
indicated that the veteran walked with a limp and used a 
right leg prosthesis and cane.  He reported that the left 
ankle had recently worsened.  The diagnoses were:  
1)cicatrices of skin and muscle due to trauma, upper 
extremities and left lower extremities; 2) ankylosis, left 
ankle; 3) amputation, right lower extremity, below knee; 4) 
osteoarthritis, left knee and ankle; 5) fracture left tibia 
with shortening.  

Additional evidence submitted included a written statement 
from a superintendent of a construction company, dated April 
1966, which indicated that the veteran had been employed but 
was terminated due to "his inability to perform even the 
lightest duties".  It was noted that "his arms did not seem 
to coordinate" and "his stumbling around" caused fear for 
his safety.  Statements were also submitted from the 
proprietors of two businesses, a grocery and an appliance 
shop, which indicated that the veteran had applied for a job 
but due to his physical condition he was unable to perform 
the duties required.  

In rating action in April 1966, the RO noted the rather 
severe injuries sustained by the veteran as a result of 
inservice gunshot wounds and concluded that his service- 
connected disabilities prevented him from obtaining gainful 
employment.  Accordingly, the veteran was found to be 
entitled to a TDIU, effective from the date of the RO's 
receipt of his employment statement.  

A CUE contemplates an error as to the facts or the law, and 
not one entailing a reasonable exercise of rating judgment.  
Thus, the question here is whether there was any tenable 
basis for the RO's grant of a TDIU in April 1966.  
Notwithstanding the absence of medical opinion that the 
veteran's service-connected disabilities were productive of 
such functional limitations as to result in his 
unemployability, or medical findings to that effect, the 
record then clearly noted the existence of severe disablement 
of the veteran by virtue of multiple service-connected 
disabilities caused by shrapnel wounds sustained by this 
combat veteran.  As of April 1966, a combined disability 
evaluation of 70 percent was in effect and such rating had 
remained in effect continuously since February 1949.  As 
well, the veteran through his January 1966 application 
averred that he was unable to withstand the discomfort 
produced by his service-connected disabilities in the 
performance of full-time employment.  The record then also 
included the veteran's own statement that he had to quit his 
most recent job because of physical disablement, as well as 
statements from an employer and two prospective employers 
that the veteran was not physically capable of performing 
full-time work.  The record did not then controvert any of 
the foregoing lay statements and it is noteworthy that 
truthfulness and veracity was not then at issue.  In view of 
the evidence then on file, including the credible lay 
statements, it is thus concluded that there was a plausible 
basis for the RO's grant of the veteran's entitlement to a 
TDIU in April 1966.  The award of a TDIU was therefore not 
CUE.

Although not before the RO in April 1966, the Board notes 
solely for the purpose of identifying the circumstances under 
which the total rating termination was effected that the 
veteran filed a VA Form 21-4140, Employment Questionnaire 
each year.  In 1967, he worked part-time briefly, identifying 
wages totaling $34.25.  In 1968, 1969, 1970, 1971, 1972, and 
1973, showing no employment of any kind in those years.  In 
addition, there is documentation of record, dated in 1967, 
indicating that the veteran was considered ineligible for 
state vocational rehabilitation because he was physically 
unable to work.

Pursuant to an employability review sanctioned by DVB 
Circular 21-82-9, the RO by way of rating action dated 
October 1982, found the rating decision of April 1966, 
wherein the veteran was found entitled to a TDIU, to have 
been the product of CUE.  The basis of such action was stated 
to be that the evidence then of record failed to establish 
that the veteran's service connected disabilities alone 
"presented any insurmountable barrier to employment".  It 
was noted that there was some evidence that the veteran 
became unemployed in July 1965 because his employer went out 
of business and he also had some impairment of the upper 
extremities which was not attributable to his service-
connected disabilities.  

The 1982 rating decision contains CUE and must be set aside.  

First, the 1982 rating decision asserted that the 1966 rating 
decision relied on non-service-connected disabilities.  The 
1966 rating board stated that it was relying on the service-
connected disabilities and a recent VA examination.  There is 
no basis to doubt the candor or veracity of the 1966 rating 
board.  The 1966 rating decision made no mention of upper 
extremity disabilities or non-service-connected conditions.  
It stated that the veteran was having considerable difficulty 
with his service-connected disabilities and was unable to 
obtain gainful employment by reason of his disabilities.  The 
rating decision also noted that the veteran had recently been 
examined by VA.  Since the 1966 rating decision clearly 
emphasized the VA examination, the Board reviewed the report.  
The veteran was examined by VA in February 1966 and did 
complain about his shoulders and upper extremities.  The 
examiner noted wound scarring on both upper extremities and 
that was the only upper extremity diagnosis.  The X-rays 
showed no upper extremity abnormality and there was no other 
upper extremity diagnosis.  It is patently clear that, other 
than the service-connected 10 percent rating for the right 
forearm scars, upper extremity disabilities played no role in 
the 1966 rating decision.  When the 1982 rating decision 
asserted that the 1966 rating decision was based on non-
service-connected disabilities, that statement was purely 
speculative, not supported by any evidence and completely 
contrary to the explanation in the 1966 rating decision and 
the record at that time.  

Second, it is clear and unmistakable from the 1982 rating 
decision, and its ab initio review of the record in 1966, 
that the 1982 rating board was simply substituting its 
judgment for that of the 1966 rating board.  

Third, the 1982 rating decision dabbled at length with the 
1982 examination results and it is clear that those results 
played a significant role in the decision.  By letter dated 
December 1982, the RO informed the veteran of the termination 
of his TDIU rating, effective March 1, 1983.  This notice 
also indicated that this action was due to the improvement 
recently recorded in the veteran's physical condition.  
However, the rating board failed to address 38 C.F.R. 
§ 3.43(c) (1982).  That regulation provides that some 
improvement is not enough to terminate TDIU benefits.  
Rather, it requires that actual employability be established 
by clear and convincing evidence.  Review of the 1982 VA 
examination, does not show that it established, or help 
establish, actual employability by clear and convincing 
evidence.  Rather, it is clear and unmistakable that the 1982 
examination results influenced the 1982 rating board without 
showing error in 1966 or employability in 1982.  It is also 
clear that the RO applied the improvement standard of 
38 C.F.R. § 3.344, without addressing the applicable standard 
of 38 C.F.R. § 3.343(c).  Applying the wrong regulations was 
CUE.  

Based on the foregoing, restoration of the veteran's total 
disability rating based on individual unemployability, due to 
service-connected disabilities, which was terminated by the 
RO in October 1982, is ordered.  Restoration should be 
effected as of the date of termination, March 1, 1983.  
38 C.F.R. § 3.400(k) (1999).  


Earlier effective date

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran and his representative contend that an earlier 
effective date is warranted for the grant of service 
connection on a secondary basis, for a left knee disorder.  
It is argued that there has been medical evidence of record 
of a left knee disorder since at least February 24, 1966, 
when on VA examination there was x-ray evidence of arthritis 
of the left knee and the veteran was diagnosed to have 
"osteoarthritis of left knee".

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award for 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 1991).  See Wright v. Gober, 10 Vet. App. 
343, 346-48 (1997); see also 38 C.F.R. § 3.400(b)(2) (1999).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (1999).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim.  This provision 
relates only when the reports relate to examination or 
treatment of a disability for which service connection has 
already been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (1999).  

The veteran's DD Form 214 indicates that he was separated 
from active military service in October 1945.  The veteran's 
original award of service connection for his shrapnel wound 
residuals was based primarily on his service medical records 
and a VA hospital discharge report dated in November 1945, 
which contained no medical evidence of a left knee disorder 
or disability.  It is noted that on VA examination conducted 
in January 1949, x-rays showed a normal left knee and 
clinical findings were essentially normal.  

The veteran submitted a claim for a TDIU rating in January 
1966; review of this document revealed no reference to a left 
knee disorder.  A VA examination report, dated February 1966, 
did note osteoarthritic changes on x-ray of the left knee; 
and diagnoses included osteoarthritis of the left knee.  
However, there was no clinical evidence or medical opinion 
that the left knee disorder was causally related to the 
veteran's service connected disabilities.  Significantly, a 
claim specifying that the veteran was seeking benefits for 
the left knee was not received within one year from the date 
of the 1966 examination.  38 C.F.R. § 3.157(b)(1) (1999).  

Written correspondence was received from the veteran in 1994, 
in which he indicated that he wanted to reopen his claim for 
a TDIU.  He also included copies of medical bills but these 
contained no reference to a left knee disorder.  Private 
medical records submitted in February 1995, in support of his 
claim for TDIU, indicate that the veteran treated in 1992 for 
left shoulder and left knee pain.  He was diagnosed in May 
1994 with probable psoriatic arthritis of the left knee.  
However, these medical records contained no evidence of a 
relationship between the veteran's left knee disorder and his 
service-connected disabilities, nor did the veteran allege 
any.  By rating decision dated June 1995 the veteran's claim 
for a TDIU was denied.  

Following the June 1995 rating decision, there was no further 
correspondence received from the veteran regarding his 
compensation benefits until March 1997.  On March 3, 1997, 
the RO received a letter from the veteran's service 
representative.  This three page letter primarily addressed 
the veteran's contentions as to restoration of his prior TDIU 
based on perceived CUE in the termination of same.  There was 
no actual reference to intent to file a claim for secondary 
service connection for a left knee disorder.

Subsequently, the veteran was afforded a VA orthopedic 
examination in July 1997.  The examiner noted complaints of 
increasing problems with the left ankle and knee.  Physical 
examination revealed serious and extensive psoriasis of the 
entire left leg.  There was a varus deformity of the left 
knee and some limitation of motion.  X-rays of the left knee 
revealed severe three compartmental degenerative joint 
disease with varus deformity.  There were large osteophytes 
and essentially bone rubbing on bone, more so on the medial 
side of the knee.  The diagnostic impression with regard to 
the knee was:  "degenerative joint disease of the left knee 
which, with the deformity of his left lower extremity and 
ankle [his service connected disabilities], would definitely 
have increased his varus movement of his knee, which would 
have increased his symptoms in his knee..."

Based on the findings of the VA examiner in July 1997, the RO 
by rating action dated August 1997, granted service 
connection for impairment of the left knee secondary to the 
veteran's service-connected right leg and left ankle 
disabilities.  The effective date assigned was March 3, 1997, 
the date of receipt of the claim for restoration of the TDIU.  

The Board finds no submissions were received prior to March 
3, 1997, indicating that the veteran sought service 
connection for this disability.  The Board has considered the 
lay arguments of the veteran and his representative.  
However, as stated above medical records alone are not a 
claim.  A claim specifying the benefit sought must be 
received within one year from the date of such medical 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (1999).  Additionally, the Board notes that prior to 
the July 1997 VA examination report, there was no medical 
evidence that the veteran's left knee disorder was related to 
his prior service.  See Grivois v. Brown, 6 Vet. App. 136 
(1994)

Since the veteran submitted his application more than one 
year after his separation from service, the law provides that 
the earliest effective date that can be assigned for his 
award of secondary service connection for a left knee 
disorder, is March 3, 1997.  Therefore, it is the conclusion 
of the Board that the preponderance of the evidence is 
against the veteran's claim for an earlier effective date.


ORDER

Subject to those provisions governing the payment of monetary 
benefits, restoration of the veteran's TDIU from March 1, 
1983, is granted.

An effective date prior to March 3, 1997 for the grant of 
service connection for a left knee disorder, secondary to the 
service connected right leg and left ankle disabilities, is 
denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


